DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 recites “a body part of a patient” which is a positive requirement of the claim requiring a human being, or a human part thereof (i.e., a body part of a patient), which constitutes non-statutory subject matter under 35 USC § 101.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert (US Patent No. 10,111,500).
Regarding claim 1, Lambert discloses a quick connect system, comprising: 
an anchor comprising a housing and a base, the housing comprising at least one magnetic element (64) associated with the housing, and a coupling feature on the housing (see annotated Fig. 4 and Fig. 6); 
a buckle comprising a frame, a crossbar spanning an interior portion of the frame, and at least one magnetic element (34) associated with an end of the frame configured to reversibly connect to the coupling feature solely via magnetic attraction force of the one magnetic element (64) associated with the housing (see annotated Fig. 3 and Fig. 5).  
Regarding claim 2, Lambert discloses, wherein the coupling feature comprises a groove (see annotated Fig. 4 and Fig. 6).  
Regarding claim 3, Lambert discloses, wherein the groove comprises open ends (see annotated Fig. 4 and Fig. 6).  
Regarding claim 4, Lambert discloses, wherein the groove extends generally longitudinally with respect to a long axis of the housing (see annotated Fig. 4 and Fig. 6).  
Regarding claim 5, Lambert discloses, wherein the base comprises laterally extending portions (left and right sides of (40), see Fig. 6).  
Regarding claim 7, Lambert discloses, wherein the at least one magnetic element (34) associated with an end of the frame spans two spaced-apart ends of the frame (left and right sides of (20), see Fig. 5).
Regarding claim 8, Lambert further discloses, comprising a strap configured to associate with the buckle (see annotated Fig. 3).  
Regarding claim 9, Lambert discloses, wherein the strap is wrapped around the crossbar of the buckle, and wherein pulling the strap in a first direction causes tensioning of the strap (see Fig. 1 and annotated Fig. 3).
Regarding claim 10, Lambert discloses a method, comprising: 
providing an anchor comprising a housing and a base, the housing comprising at least one magnetic element (64) associated with the housing, and a coupling feature on the housing (see annotated Fig. 4 and Fig. 6); 
providing a buckle comprising a frame, a crossbar spanning an interior portion of the frame, and at least one magnetic element (34) associated with an end of the frame, wherein a strap is operatively associated with the buckle and forms a loop around the crossbar; and 
coupling the anchor to the buckle by magnetic attraction such that the at least one magnetic element (34) of the buckle rests against the coupling feature on the anchor (see annotated Fig. 3 and Fig. 5).  
Regarding claim 11, Lambert discloses, wherein the coupling feature comprises a groove (see annotated Fig. 4 and Fig. 6).  
Regarding claim 12, Lambert further discloses, comprising pulling the at least one magnetic element (34) away of the buckle in a direction away from the anchor, thus disconnecting the buckle and the strap from the anchor (see annotated Fig. 3 and Fig. 5).  
Regarding claim 15, Lambert further discloses, comprising tightening the strap by pulling the strap away from the anchor while the buckle is coupled to the anchor (see Fig. 1 and annotated Fig. 3).
Regarding claim 16, Lambert further discloses, comprising loosening the strap by rotating the buckle with respect to the anchor while the buckle is coupled to the anchor (see annotated Fig. 3).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US Patent No. 10,111,500), in view of Capra et al.  (US Patent No. 9,516,923).
Regarding claim 13, Lambert discloses the claimed invention except for the base of the anchor is coupled to another device.  However Capra et al. teaches the base of the anchor (142a) is coupled to another device (120) (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the anchor from Capra et al. with the anchor from Lambert to have an alternative means to adjust the braces.
Regarding claim 14, Lambert discloses the claimed invention except for the other device comprises a compression device wrapped around a body part of a patient.  However Capra et al. teaches the other device (120) comprises a compression device wrapped around a body part (101) of a patient (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to uses an anchor and buckle attached to the braces in order to compress the leg of the patient.

    PNG
    media_image1.png
    316
    581
    media_image1.png
    Greyscale

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677